 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of See-tion.9 (b) of the Act:All production and maintenance employees at the Employer's GlenCove, Long Island, New York, plant, but excluding office clericalemployees, salesmen, professional employees, guards, and all super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER BEAN took no part in the consideration of the above Deci-sion and Direction of Election.Greenpoint Sleep ProductsandLocal 601,IndustrialWorkersUnion,Petitioner.Case No. 22-RC-740.August 9, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Paul M. Hanlon, hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner and Intervenor, Local 601, Upholsterers Inter-national Union of North America, AFL-CIO, are labor organizationsclaiming to represent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaning ofSections9(c) (1) and 2(6) and (7) of the Act.Petitioner seeks a production and maintenance unit at the Employ-er's Jersey 'City, New Jersey, plant.The partiesagree as tothe appro-priatenessof such unit.The Intervenorclaims,however, that its con-tract of January 7, 1960, with the Employer is a bar to the petition.The Employer takes no position.The Intervenor and the Employer executed a contract on August 28,1957, which contained no automatic renewal provision and which ex-pired by its own terms on August 28, 1959. In December 1959, Peti-tioner conductedan organizationdrive, and, after obtaining author-izationcards from the employees, approached the Employer forrecognition.On December 31, the Employer and Petitioner enteredinto an agreement reading as follows :Inasmuchas union local#601 Industrial Workers Union asevidenced by union membership authorization cardsrepresentsa majorityof the workers employed by 'Greenpoint Sleep Prod-128 NLRB No. 69. GREENPOINT SLEEP PRODUCTS549ucts it is hereby agreed that due to a former contract with Local601 Upholsterers In. Union that in order to avoid any jurisdic-tional disputes that Local #601 Industrial Workers Union willask for an election before February 21, 1960 and that GreenpointSleep Products will recognize whichever of the contending unionswill then win said election.One week later, on January 7, 1960, the Employer and the Intervenorexecuted an agreement extending the terms and conditions of the 1957contract from August 29, 1959, to August 28, 1961. The instant peti-tion was filed February 19, 1960.As the Intervenor's contract was executed January 7, some 6 weeksbefore the filing of the petition, the contract would be a bar, unlessthe Petitioner comes within the substantial claim rule enunciated intheDeluxecase.'In that case, after setting forth new rules for thetimely filing of petitions, the Board held that:... this action leaves undisturbed the effect given substantialclaims, i.e., where an incumbent union continues to claim repre-sentative status, or where a nonincumbent union has refrainedfrom filing a petition to establish its representative status in reli-ance upon the employer's conduct indicating that recognition hadbeen granted or that a contract would be obtained without anelection.If, in these circumstances, the employer neverthelessexecutes a contract with another union, that contract will con-tinue not to bar an election.Retention of the status given sub-stantial claims is regarded as desirable because such claims arisein situations indicating unsavory practices.Although it is apparent that the Petitioner, as a nonincumbentunion, was neither promised nor led to believe that it could obtainrecognition without an election, we, nonetheless, believe that the Em-ployer's conduct fully warrants a finding that the Petitioner had a"substantial claim" within the intendment of theDeluxerule.For itis clear that the Employer by his agreement of December 31 lulledPetitioner into a sense of security leading it to believe that it had acommitment that recognition would not be granted and a contractwould not be executed with any union until after the results of aBoard election, provided the Petitioner would request such electionbefore February 21, 1960.Then, only 1 week later, the Employer re-nounced its agreement with Petitioner by executing a contract withthe Intervenor, despite its admission that the Petitioner representeda majority of the employees on the basis of a card showing.We findthat the substantial claim rule should be applied here, as avoidanceof practices such as' that engaged in here was the very purpose for'Deluxe Metal Furniture Company,121 NLRB 995,998-999.577684-61-vol. 128-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich the substantial claims rule was devised.We therefore denythe Intervenor's motion to dismiss the petition.4.The following employees of the Employer constitute a unitappropriate for purposes of collective bargaining within Section 9(b)of the Act : 2 All production and maintenance employees at the Em-ployer's Jersey City, New Jersey, plant, but excluding office clericalemployees, professional employees, guards, and all supervisors withinthe meaning of the Act.[Text of Direction of Election omitted from publication.] 22The unit described is in accordance with the agreement of the parties.0 It appears from the meager record in this case,that the former business agent of theIntervenor organized the Petitioner local and is now the president of the latter.Thedetails are not in therecord.Theevidence shows that after the formation of Petitionerlocal, the Intervenorobtained an injunction in the SupremeCourt ofNew York enjoiningthe Petitionerlocalinter aliafrom using the numerical designation"601," the samenumber as the Intervenor local.The Intervenor moved the Board to dismiss the petitionon the ground that the use of this number by the Petitioner in the instant proceedingwas a violation of the decree.The Board's customary practice is to permit a union's name to appear on the ballotas specifiedby it where,in the Board's opinion,the designation will not create confusionin the mindsof the voters as to the identityof the participants in the election(Interna-tional Harvester Company, East Moline Works,108 NLRB 600;SonotoneCorporation,90NLRB 1236, 1239),and to change the name appearing on the ballot where such confu-sion may result.(SeeAnheuser-Busch, Inc.,102 NLRB 800, 802.)Althoughit does notappearlikely thatconfusion will result in this case,as the Petitioner's name is entirelydifferentfrom that ofthe Intervenor,we shall,in deference to the decree of the Statesupreme court,remove the designation"No. 601" fromthe name of the Petitioner. Inview of ouraction taken herein, wedeny theIntervenor'smotion to dismiss the petitionon the asserted ground.St.Regis Paper CompanyandInternational Brotherhood ofPulp, Sulphite&Paper MillWorkers, AFL-CIO; PinelandLocal 447, International Brotherhood of Pulp,Sulphite&Paper Mill Workers,AFL-CIO;Escambia Local 737, Inter-national Brotherhood of Pulp,Sulphite & Paper Mill Work-ers, AFL-CIO; Pineland Local 617, International Brotherhoodof Pulp, Sulphite & Paper Mill Workers,AFL-CIO;UnitedPapermakers&Paperworkers,AFL-CIO;Gulf Local 561,United Papermakers&Paperworkers,AFL-CIO;Local 444,United Papermakers&Paperworkers,AFL-CIO;Interna-tionalBrotherhood of ElectricalWorkers, AFL-CIO; andCantonment Local1937,International Brotherhood of Elec-tricalWorkers,AFL-CIO,Joint Petitioners.Case No. 15-RC-92104.August 9, 1960AMENDED DECISION AND ORDEROn March 21, 1960, the Board issued its Decision and Direction ofElection1in the above-entitled proceding in which it found wood1126 NLRB 1157.128 NLRB No. 70.